PER CURIAM.
Richard E. Gard appeals the summary denial of his pro se motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied the motion as untimely. We affirm because Gard’s barely intelligible motion is facially insufficient. If, as Gard asserts in his motion for rehearing, he was attempting to withdraw his plea pursuant to Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000), the motion was timely. This affir-mance is therefore without prejudice to Gard’s right to file a facially sufficient motion seeking that relief.
Affirmed.
FULMER, A.C.J., and GREEN and SILBERMAN, JJ„ concur.